DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the response filed on 01/21/21.  As directed by the response, claims 1, 5, 13, 15 and 17 have been amended, claims 10, 11, and 16 have been cancelled; and no claims have been added.  Thus, claims 1-9, 12-15, and 17-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “further comprising ….”; accordingly, no structural limitations are claimed which 
further narrow said claim.   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0168176) in view of Donoho et al. (US 2009/0174212) 
With regard to claim 13, Takagi teaches a vehicle (10; FIG. 2) which comprises a 
traction battery (34).   Takagi does not teach a powering a heating unit disposed within a cargo bed of a vehicle using a traction battery.   However, Donoho teaches a heating unit 
(102/130; FIG. 5) disposed within a cargo bed (tailgate 104 of cargobed of vehicle 106 illustrated in FIG. 5) of a vehicle (106; FIG. 5)(“ In certain embodiments, the cooking unit 102 may be powered by the battery of the vehicle 106. In still further embodiments, the user may select, using appropriate supplied circuitry, whether to power the cooking unit 102 with the battery 152 or the main vehicle battery…., para. [0026]) .Additionally, Donoho teaches a cover (109) that may be moved between a closed position that covers the heating unit (102/130; FIG. 5) and an open position that exposes the heating unit (FIG. 5 illustrates cover 109 in an open position however it may be closed)
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Takagi reference, to include a heating unit disposed within a cargo bed of a vehicle and selectively powered by the traction battery and the claimed cover, as suggested and taught by Donoho, for the purpose of providing an alternative energy source for powering the heating unit when a primary battery system is critically low thereby providing an optional switching functionality by utilizing the main vehicle battery (Donoho: para. [0026]) and providing a protective cover over the heating unit. 
With regard to claim 14, Donoho teaches housing the heating unit (130) within a tailgate (104) of the vehicle (106) (FIG. 5).

With regard to claim 18, Donoho teaches the heating unit (130) is an electric stove ((the cooking unit 102 may be powered by the battery of the vehicle 106. In still further embodiments, the user may select, using appropriate supplied circuitry, whether to power the cooking unit 102 with the battery 152 or the main vehicle battery. For example, an automatic switching circuit may be provided which monitors the battery 152 and alerts the user when the output of the battery 152 becomes critically low and optionally switches power to the main vehicle battery, para. [0026]).
With regard to claim 19, with regard to the limitation of charging the traction battery from a grid power source during the powering, it is submitted that as Takagi teaches a traction battery (34) as claimed and includes an engine 62b for actuating the electric generator 62a, it is well known in the art that a plug in electric hybrid vehicle conversion can be employed such that electric power is supplied to a charge battery through a charger from a plug which may be energized by widely available 120V or 240V single phase AC power (Kydd – US 7681676).
With regard to claim 20, Takagi teaches during the powering, converting direct current from the traction battery to alternating current, (referring to FIG. 5, the rear wheel drive motor controller 72 includes an inverter circuit (not shown) which converts DC power (e.g., 48V) supplied from the battery unit 34 into AC power, para. [0035]), whereas Donoho teaches the limitation “for use by the heating unit” (the cooking unit 102 may be powered by the battery of the vehicle 106. In still further embodiments, the user may select, using appropriate supplied circuitry, whether to power the cooking unit 102 with the battery 152 or the main vehicle battery. For example, an automatic switching circuit may be provided which monitors the battery 152 and alerts the user when the output of the battery 152 becomes critically low and optionally switches power to the main vehicle battery, para. [0026]).

Allowable Subject Matter
Claims 1-9, 12 and 15 are allowed.
Although the closest prior art of record (Shedden) teaches a shelf which is retractable within a 
tailgate, there is no teaching regarding a side shelf that can be adapted to cover a heating unit that is disposed within a tailgate.

Response to Arguments
Applicant’s arguments filed 01/21/21 have been fully considered and are addressed hereafter.
The newly presented rejection over independent claim 13 is presented here above.
Applicant's arguments filed 09/30/20 have been fully considered and are addressed hereafter.  Newly present prior art rejection(s) is presented herein with regard to independent claim 1.   With regard to the arguments presented over claim 4, the Examiner maintains their position as the size of the grill in relation to the tailgate does not provide an unexpected non-obvious result and accordingly would have been obvious to one of ordinary skill in the art at the time of invention was made.   With regard to the arguments presented over claim 5, the Examiner maintains their position.    With regard to the arguments presented over claims 6, 9, and 19, the Examiner maintains their position as indicated in the above prior art rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761